NO. 12-06-00016-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

ELVERT HUBERT JOHNSON,                       §     APPEAL FROM THE 145TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     NACOGDOCHES COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of the
offense of theft by a public servant, and punishment was imposed in open court on October 20, 2005.
Consequently, Appellant’s notice of appeal was due on November 21, 2005.  See Tex. R. App. P.
26.2(a)(2).  However, Appellant filed his notice of appeal on November 22, 2005.  Therefore,
Appellant’s notice of appeal is untimely, which leaves us without jurisdiction over the appeal.   
            On January 18, 2006, this Court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not show the jurisdiction of this
Court.  Appellant was further notified that the appeal would be dismissed unless the information was
amended on or before January 30, 2006 to show the jurisdiction of this Court.
            Appellant has neither shown the jurisdiction of this Court or otherwise responded to the
January 18 notice.  This Court has no authority to allow the late filing of a notice of appeal except
as provided by Rule 26.3.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per
curiam); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).  Consequently, this appeal
is dismissed for want of jurisdiction. 
Opinion delivered January 31, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(DO NOT PUBLISH)